DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-2, drawn to a non-oriented electrical steel sheet.
Group II, claims 3-6, 11-14 and 19, drawn to a method for manufacturing a non-oriented electrical steel sheet comprising continuous casting a molten steel.
Group III, claims 7-10, 15-18 and 20, drawn to a method for manufacturing a non-oriented electrical steel sheet comprising rapid solidifying a molten steel.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a non-oriented electrical steel sheet, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2008/050597 A1 via its US English equivalent US 2009/0250145 A1 of Kurosaki (US’145)
US’145 teaches {abstract, [0001] claims 1-2} a rapidly-solidified non-oriented electrical steel sheet having high magnetic flux density and low core loss and a method of producing the non-oriented electrical steel sheet excellent in magnetic properties with a composition wherein the claimed ranges of the constituent elements (except Mg) of the instant technical feature are substantially identical to that of the prior art. Regarding the claimed limitation of “one or more selected from the group consisting of Mg, Ca, Sr, Ba, Nd, Pr, La, Ce, Zn, and Cd: greater than 0.0100% and not greater than 0.0250% in total” of instant claim 1, US’145 teaches that its steel REM and/or Ca wherein [0028] “REM and Ca are added individually or in combination to a total content of 0.002 to 0.01%” and “REM is used as a collective term for the 17 elements consisting of the 15 elements from lanthanum to lutetium, plus scandium and yttrium”. Therefore, prior art US’145 teaches a non-oriented electrical steel sheet thereby making the instant technical feature not a special technical feature.
During a telephone conversation with Attorney Chad Rink on December 3, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-2, drawn to a non-oriented electrical steel sheet.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
The term "mass%" in lines 10-11 in claim 1 should not be in parenthesis as they are required limitations of the claims and not optional or reference characters being in the parenthesis suggests. 
Claim 2 does not have the units for the elements.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

List 1
Element
Instant Claims
(mass%)
Prior Art
(mass%)
C
0.0030 or less
0.0030 or less
Si
2.00 or less
1.5 – 3.5 
Al
1.00 or less
0.2 – 3.0 
Mn
0.10 – 2.00 
0.02 – 1.0 
S
0.0030 or less
0.0030 or less
Mg, Ca, Sr, 
Ba, Nd, Pr, La, 
Ce, Zn, and Cd
one or more selected from the group consisting of 
Mg, Ca, Sr, Ba, Nd, Pr, La, Ce, Zn, and Cd: 0.0015 to 0.0100 in total
US’145: total content of one or both of REM and Ca: 0.002 to 0.01
Sn
Cu
Claim 1: Sn: 0.00 to 0.40, Cu: 0.00 to 1.00
Claim 2: either Sn: 0.02 to 0.40 OR Cu: 0.10 to 1.00
Sn: 0.005 – 0.3
Cu: 0.2 or less
Fe + impurities
Balance
Balance







Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over 
WO 2008/050597 A1 via its US English equivalent US 2009/0250145 A1 of Kurosaki (US’145). WO 2008/050597 A1 and US 2009/0250145 A1 are cited in the IDS dated 06/10/2020.
Regarding claims 1 and 2, WO 2008/050597 A1 via its US English equivalent US 2009/0250145 A1 of Kurosaki (US’145) teaches {abstract, [0001] claims 1-2} a rapidly-solidified non-oriented electrical steel sheet having high magnetic flux density and low core loss and a method of producing the non-oriented electrical steel sheet excellent in magnetic properties with a composition wherein the claimed ranges of the constituent elements (see explanation of one or more selected from the group below) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitation of “one or more selected from the group consisting of Mg, Ca, Sr, Ba, Nd, Pr, La, Ce, Zn, and Cd: greater than 0.0100% and not greater than 0.0250% in total” of instant claim 1, US’145 teaches that its steel REM and/or Ca wherein [0028] “REM and Ca are added individually or in combination to a total content of 0.002 to 0.01%” and “REM is used as a collective term for the 17 elements consisting of the 15 elements from lanthanum to lutetium, plus scandium and yttrium” thereby reading on the instant claimed limitation.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the prior art does not explicitly teach that its steel abides by Q being 2.0 or less wherein Q=[Si]+2×[Al]−[Mn] (claim 1). However, as the prior art US’145 discloses a composition wherein the claimed ranges of the various elements of the instant alloy, specifically the elements Si, Al and Mn, the elements involved in the formulaic expression, overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
a) R being 0.80 or greater wherein R=(I100+I310+I411+I521)/(I111+I211+I332+I221) as claimed in the instant claim 1.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis of claims 1 and 2 above) and b) the claimed and prior art products are produced by identical or substantially identical processes [instant alloy – {instant specification[0025]-[0033]}; Prior art – US’145 [0006]-[0009], [0014]-[0018],[0030]-[0034]}. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/957313 (reference application). (Examiner uses US 2020/0350104 A1 for comparison of claims). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application reveal a non-oriented electrical steel sheet with substantially identical composition (see distinctions below), formulaic expressions and crystal orientation intensities. In addition, claims 3-20 detail a substantially identical method of making the sheet as detailed in the instant specification.
It is noted that instant claims require the limitation of “one or more selected from the group consisting of Mg, Ca, Sr, Ba, Nd, Pr, La, Ce, Zn, and Cd: 0.0015% to 0.0100% in total” while the claim 1 of the reference application recites “one or more selected from the group consisting of Mg, Ca, Sr, Ba, Nd, Pr, La, Ce, Zn, and Cd: greater than 0.0100% and not greater than 0.0250% in total”.
MPEP § 2144.05 I provides the guidance that  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). It is noted that the instant claims as well as the claims of the reference application teach a non-oriented electrical steel sheet with substantially identical properties of parameter Q represented by Formula 1 and .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/958,097 (reference application). (Examiner uses US 2021/0062286 A1 for comparison of claims). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application reveal a non-oriented electrical steel sheet with substantially identical composition (see distinctions below), formulaic expressions and crystal orientation intensities. In addition, claims 3-20 detail a substantially identical method of making the sheet as detailed in the instant specification.
It is noted that instant claims require the limitation of “one or more selected from the group consisting of Mg, Ca, Sr, Ba, Nd, Pr, La, Ce, Zn, and Cd: 0.0015% to 0.0100% in total” while the claim 1 of the reference recites “one or more selected from the group consisting of Mg, Ca, Sr, Ba, Nd, Pr, La, Ce, Zn, and Cd: 0.0003% or greater and less than 0.0015% in total”.
MPEP § 2144.05 I provides the guidance that  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733